Citation Nr: 1015587	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-24 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served in the Alabama Army National Guard from 
March 1983 to April 2004.  He had active duty service from 
June 1983 to November 1983, as well as periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA), which have yet to be verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran was provided a Travel Board hearing in February 
2010.  A transcript of the testimony offered at this hearing 
has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that his currently diagnosed multiple 
sclerosis first manifested during a period of active service 
while serving with the Army National Guard.  He also claims 
that this disorder was either caused or aggravated by a 
service-connected right ankle disability.  He stated he had 
periods of overseas service in the Dominican Republic and in 
Panama.

Generally, service connection is granted if the evidence 
shows a current disability resulted from an injury or a 
disease that was incurred or aggravated during active 
military service in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (22), (23), (24), 106 (West 2002); 38 
C.F.R. § 3.6(a), (c), (d) (2009).

National Guard duty is distinguishable from other Reserve 
service in that a member of the National Guard may be called 
to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States [and that a]t all other times, National Guard members 
serve solely as members of the State militia under the 
command of a state governor."  Allen v. Nicholson, 21 Vet. 
App. 54, 57 (2007).  "Therefore, to have basic eligibility 
for Veterans benefits based on a period of duty as a member 
of a state National Guard, a National Guardsman must have 
been ordered into Federal service by the President of the 
United States, see 10 U.S.C. § 12401, or must have performed 
"full-time duty" under the provisions of 32 U.S.C. §§ 316, 
502, 503, 504, or 505.  Id.

The Appellant in this case is a "Veteran" based on his 
active duty service from June 1983 to November 1983.  
Therefore, he is entitled to "Veteran" status and the full 
benefit of VA resources for any compensation claim based on 
that period of service.  But to the extent his claim, 
instead, is predicated on his Army National Guard service, he 
must first establish that he qualifies as a "Veteran" for 
those periods of additional service before any compensation 
may be awarded.  A review of the record fails to disclose 
evidence of the Veteran's periods of active duty for training 
(ACDUTRA) or inactive training for training (INACDUTRA), but 
for a line of duty finding pertaining to a May 2000 right 
ankle injury.

Given the legal provisions cited above, effective appellate 
review requires information as to which periods of the 
appellant's service in the National Guard represented 
INACDUTRA and which periods represented ACDUTRA.  There is no 
evidence that indicates which periods of the appellant's 
service represented INACDUTRA or ACDUTRA.  When obtaining 
records in Federal custody, VA must make as many requests as 
are necessary to obtain relevant records, until VA concludes 
that further efforts to obtain these records are futile.  38 
C.F.R. § 3.159(c)(2) (2009).  Given the importance of the 
information to the appellant's claim, the Board concludes 
that RO must conduct further efforts to verify the 
appellant's periods of ACDUTRA or INACDUTRA.  If such further 
efforts to obtain these records prove to be futile, this fact 
should be documented by the AMC/RO.

A review of the Veteran's service treatment and personnel 
records discloses that he incurred a twisted right ankle on 
May 7, 2000, during a period of ACDUTRA.  See DD Form 261.  
In this same month, the Veteran sought private treatment for 
a sprained right ankle, at which time an ankle brace was 
prescribed. See May 2000 treatment note from Dr. A.  A 
September 2000 note from Dr. A. notes that the Veteran was 
then five weeks status-post right lateral ankle 
reconstruction.  Subsequent records document a secondary 
staph infection, which apparently resolved, as well as 
complaints of instability in the right ankle and right knee.

In August 2001 the Veteran was first diagnosed as having 
multiple sclerosis by Dr. L.W.E.  At the time of this 
diagnosis the Veteran was noted as having right hemiparesis 
and, specifically, right leg weakness for the past year or 
so.  It was also noted that since his right ankle surgery 
that the Veteran had "never quite been the same with the 
right leg weakness."  Subsequent records from this provider 
document worse symptomatology on the right side of the 
Veteran's body compared to the left.

In December 2004 the Veteran received a VA examination of the 
joints, in furtherance of substantiating his claim for 
service connection of a right ankle disability.  Although 
this examination pertained only the right ankle, the VA 
examiner commented that "[m]ultiple sclerosis is a systemic 
demyelinating disease that would cause involvement [of the] 
limbs bilaterally, more so that unilateral[ly]."

Of record is a private medical opinion from Dr. L.W.E. dated 
in February 2005.  In this letter he relates that he had 
followed the Veteran for multiple sclerosis since 2001, i.e. 
the initial diagnosis.  Dr. L.W.E. stated in this letter that 
prior to the Veteran's diagnosis of multiple sclerosis, that 
he had ankle surgery and thereafter "had a decline" and was 
diagnosed as having multiple sclerosis.  Dr. L.W.E. stated 
that it had "been reported that after surgery or other 
overwhelming infections and illnesses, patients can have an 
exacerbation or even unmasking" of multiple sclerosis.  Dr. 
E. related that "[t]his may have been the case with [the 
Veteran]," but that he could not say with 100 percent 
certainty that this was "the culprit that unmasked his 
multiple sclerosis."

The Board finds that the evidence of record, particularly Dr. 
L.W.E.'s February 2005 letter, suggests that multiple 
sclerosis may have been incurred or aggravated during a 
period of active service, or that this disease is secondary 
to his service-connected right ankle disability.  It is 
further noted in this regard that the Veteran submitted 
literature showing that epidemiologic studies suggest an 
infectious etiology of multiple sclerosis.  See article 
submitted by Veteran pertaining to "The Demyelinating 
Diseases."  As such, a VA examination is necessary for an 
opinion as to the nature and etiology of the Veteran's 
multiple sclerosis.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Also, a review of the record discloses that the Veteran is 
receiving Social Security Administration (SSA) disability 
benefits for multiple sclerosis.  There is no indication of 
any effort to obtain the records associated with his claim 
for SSA benefits.  Appropriate action to obtain all records 
associated with any SSA claim must be accomplished before 
adjudication can be made on the merits.  See generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon 
remand of this matter, the AMC/RO should attempt to obtain 
the Veteran's SSA records and associate them with the claims 
file.  

The Veteran's claim for service connection of multiple 
sclerosis involves the theory of secondary service 
connection, namely, as secondary to his service-connected 
right ankle disability.  For secondary service connection, it 
must be shown that the disability for which the claim is made 
is proximately due to or the result of service-connected 
disease or injury, or that service-connected disease or 
injury has chronically worsened the nonservice-connected 
disability for which service connection is sought.  38 C.F.R. 
§ 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  On remand, the AMC/RO should provide Veteran notice 
of how to substantiate a claim for secondary service 
connection.   



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that 
notifies him of the information and 
evidence not of record that is necessary 
to substantiate his claim for service-
connection of multiple sclerosis on a 
secondary basis.  This notice should 
provide the Veteran with both versions of 
38 C.F.R. § 3.310, which was amended 
during the course of this appeal to 
implement the decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), that 
addressed the subject of the granting of 
service connection for the aggravation of 
a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  This 
notice must also inform the Veteran of 
which information and evidence, if any, 
that he is to provide to VA and which 
information and evidence, if any, that VA 
will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. 

2.  Conduct any additional efforts, to 
include contacting the appellant and any 
appropriate agency or National Guard unit, 
to verify all periods of ACDUTRA and 
INACDUTRA including periods of overseas 
service in the Dominican Republic and in 
Panama.  Reports of retirement points do 
not contain the necessary information in 
this regard.  If this information cannot 
be obtained, this fact should be specially 
documented in the claims folder.

3.  Appropriate efforts should be made to 
obtain from the SSA the records pertinent 
to the Veteran's claim for SSA disability 
benefits.  If such records are unavailable 
a notation to that effect should be made 
in the claims file.

4.  After the development in paragraphs 1 
through 3 has been completed to the extent 
possible, the Veteran should be afforded a 
VA examination by an appropriate medical 
professional for an opinion as to the 
nature and etiology of his multiple 
sclerosis.  Any indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file and following this review 
offer comments and an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
multiple sclerosis was incurred in 
service, particularly due to the 
documented May 2000 injury to the right 
ankle and residuals thereof.  If multiple 
sclerosis was not caused by the service-
connected right ankle disability, the 
examiner should comment as to whether the 
Veteran's multiple sclerosis was 
aggravated beyond the normal progression 
of the disease as a result of his service-
connected right ankle disability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the examiner is unable to reach an 
opinion without resort to speculation, he 
or she should explain the reasons for this 
inability and comment on whether any 
further tests, evidence or information 
would be useful in rendering an opinion.  
The Veteran's claims file must be made 
available to the examiner for review in 
conjunction with the examination.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.  Aggravation is defined for legal 
purposes as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

5.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
claim on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

